Citation Nr: 1624166	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-03 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2014, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing). A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is also required to obtain a new VA psychiatric examination.

The Veteran's most recent pertinent VA examination for mental health disorders occurred in February 2010. The Board notes that the Veteran's psychiatric disorder is causally related to his service-connected prostate cancer. Treatment for this cancer was thought to be completed in 2009. Unfortunately, the Veteran indicated that he suffered a recurrence of prostate cancer in 2014 and has submitted additional medical records documenting his ongoing treatment. 

Further, in March 2016, the Veteran specifically requested that his case be remanded to the AOJ for review of the additional evidence received since his December 2012 statement of the case. In accordance with his wishes, the appeal will be remanded for the AOJ to consider the additional evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to determine if there are any additional documents that he would like to have considered in connection with his appeal. Any identified documents for which the necessary authorization is provided should be obtained.  Any attempts to obtain records should be set out in the claims folder.

2. The Veteran should be afforded a new VA psychiatric examination. The examiner is to be provided access to the claims folders in Virtual VA, and VBMS. The examiner must specify in the report that the Virtual VA and VBMS records have been reviewed. In accordance with the latest worksheets for rating mental health disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his psychiatric disorder. A complete rationale for any opinions expressed must be provided.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the remanded claim, to include consideration of the additional evidence received since December 2012. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


